DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see II. Rejections of Claims 1-2 U.S.C. 102(a)(1), filed 9/16/2022, with respect to the rejection(s) of claim(s) 1-2 under 35 U.S.C.102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US20120271502 hereinafter Lee).

The Applicant argues Tani fails to disclose the passive sensors being used to determine the distance moved by the cleaner between the passive sensors detecting the wall and the passive sensors detecting the wall at a predetermined distance. The previous 35 U.S.C. 102(a)(1) has been withdrawn.
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 line 2 recites “a collision sensor” but amended claim 1 now recites “a collision sensor” therefore claim 5 may be amended to recite “[[a]] the collision sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US20120271502 hereinafter Lee).

Regarding claim 1, Lee discloses a robot cleaner comprising: 
a main body (Figure 1 shows the outer body of the robot cleaner); 
a drive wheel (Paragraph 0037 lines 1-3 “The driving unit 700 is connected to a plurality of wheels including a plurality of main wheels and one or more auxiliary wheels.”) installed on the main body (Paragraph 0034 lines 1-3 “Referring to FIG. 3, the robot cleaner further comprises an output unit 500 , an input unit 600 , a driving unit 700 , and a power unit 800.”); 
a drive motor configured to rotate the drive wheel (Paragraph 0037 lines 3-5 “And, the driving unit 700 is provided with a wheel motor for rotating the wheels, and moves the robot cleaner by driving the wheel motor.”); 
a travelling sensor configured to detect rotation of the drive wheel (Paragraph 0028 lines 7-10 “The encoder is connected to a wheel motor for driving wheels of the robot cleaner, thereby detecting a moving distance and a speed of the robot cleaner.” The encoder disclosed by Lee is a travelling sensor that detects a moving distance and speed of the robot cleaner by detecting rotation of the drive wheel); 
a first optical sensor (Paragraph 0027 lines 1-7 “ The obstacle detection unit 100 is configured to detect an obstacle near the robot cleaner while moving in a cleaning region, or while performing a cleaning operation. The obstacle detection unit 100 is configured to output, to the controller 300 , information on an obstacle, i.e., information on whether an obstacle exists or not or information on the position, the size, etc. of the obstacle.”) configured to detect an obstacle located in a moving direction in which the main body moves (The obstacle detection unit detects an obstacle near the robot while cleaning while moving in a cleaning region); 
a cleaning tool configured to clean a floor (Paragraph 0039 “The robot cleaner may further comprise a cleaning unit (not shown). The cleaning unit is provided with a suction motor for sucking the air and a means for collecting dust, and is configured to suck peripheral dust or foreign materials.”); 
a second optical sensor (Paragraph 0031 lines 9-11 “The camera module may be provided at the light pattern sensor in one in number as shown in FIG. 1, or in two or more as shown in FIG. 4.” Figure 4 shows two camera modules Element 112 with one being the first optical sensor and the other being a second optical sensor) configured to acquire an image of the floor (Paragraph 0031 lines 4-5 “…a camera module 112 configured to capture an image included in a region to which the light pattern has been irradiated.”) and output a motion vector of the main body (Paragraph 0027 lines 4-7 “The obstacle detection unit 100 is configured to output, to the controller 300 , information on an obstacle, i.e., information on whether an obstacle exists or not or information on the position, the size, etc. of the obstacle.” The camera module outputs information regarding the position of the obstacle and one piece of information is the direction the main body moves in relation to the obstacle); 
a collision sensor (Paragraph 0027 lines 7-10 “The obstacle detection unit 100 may further include an infrared ray sensor, an ultrasonic sensor, a radio frequency (RF) sensor, a bumper, a position sensitive device (PSD) sensor, etc. as well we the light pattern sensor 110.” The obstacle detection unit may include a bumper) configured to detect a collision with the obstacle (The bumper is a collision sensor that detects when the robot cleaner collides with an obstacle), and 
at least one processor (Paragraph 0026 lines 10-12 “the controller 300 is configured to control the robot cleaner based on the obstacle information or based on both of the obstacle information and the position information.”) electrically connected to the drive motor, the travelling sensor, the first optical sensor, the second optical sensor, and the collision sensor (The controller controls the robot cleaner based on the information from all of the sensors), 
wherein the at least one processor is configured to: 
determine a first moving distance moved by the main body based on an output of the travelling sensor (Paragraph 0028 lines 7-10 “The encoder is connected to a wheel motor for driving wheels of the robot cleaner, thereby detecting a moving distance and a speed of the robot cleaner.”), 
in response to the detection of the obstacle, determine a second moving distance, by which the main body moves toward the obstacle after the detection of the obstacle, based on the output from the second optical sensor (Paragraph 0027 lines 1-7 “The obstacle detection unit 100 is configured to detect an obstacle near the robot cleaner while moving in a cleaning region, or while performing a cleaning operation. The obstacle detection unit 100 is configured to output, to the controller 300 , information on an obstacle, i.e., information on whether an obstacle exists or not or information on the position, the size, etc. of the obstacle.” And lines 11-13 “The controller 300 may be configured to create a cleaning map based on obstacle information outputted from the obstacle detection unit 100”), and 
control the cleaning tool to clean the floor in a vicinity of the obstacle in response to the second moving distance being less than a threshold distance and the collision with the obstacle being detected (Paragraph 0026 lines 10-12 “the controller 300 is configured to control the robot cleaner based on the obstacle information or based on both of the obstacle information and the position information.” The controller controls the cleaning operation based on the information from the all of the sensors and cleaning around an obstacle would require knowing the distance to the obstacle and if collision has been detected).

Regarding claim 2, Lee discloses the robot cleaner of claim 1, wherein the threshold distance is based on a distance to the obstacle at a time when the obstacle is detected (The position of the robot cleaner in relation to the obstacle when the obstacle is detected is a piece of information which would be output when creating the cleaning map and recognizing the position of the robot cleaner).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee et al. (US20180103812 hereinafter Lee(812)).

Regarding claim 3, Lee discloses all elements of the robot cleaner of claim 1 except wherein the cleaning tool includes: 
a shutter provided on the main body, the shutter configured to protrude toward the floor or retract into the main body; and 
a drum brush configured to sweep dust on the floor.

Lee(812) teaches wherein the cleaning tool includes: 
a shutter (Figure 4 Element 100) provided on the main body, the shutter configured to protrude toward the floor or retract into the main body (Paragraph 0068, line 1-2 “A shutter assembly 100 including a shutter 110, which may be drawn out from or put into the main body 10, may be installed in front of the suction part 20. The shutter 110 may be arranged lengthwise in front of the suction part 20.”); and 
a drum brush configured to sweep dust on the floor (Paragraph 0067, lines 1-3 “The suction part 20 of the main body 10 may be configured to suck in dirt on the floor together with air through a suction force. The suction part 20 may include the intake 21 formed on the front of the main body 10. A drum brush 40 may be installed on the intake 21 to sweep up dust on the floor.”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Lee(812) to provide a shutter and drum brush on the robot cleaner. Doing so would allow the drum brush to loosen the dirt and debris on the ground and the shutter would allow the cleaner to have increased suction by protruding the shutter towards the floor in front of the suction inlet.

Regarding claim 4, Lee in view of Lee(812) teaches the robot cleaner of claim 3, wherein, in response to the second moving distance moved by the main body after the detection of the obstacle that is greater than the threshold distance (Lee(812) Paragraph 0088 “Accordingly, if the robot vacuum cleaner 1 detects a wall or an obstacle with the sensor 13 arranged on the front of the main body 10 of the robot vacuum cleaner 1 while being driven, the robot vacuum cleaner 1 may be moved to press itself against the wall or the obstacle and the shutter 110 may be driven by the shutter driver 120 to be drawn out, or extended, forward from the main body 10. The sensor 13 may include a camera, a three dimensional (3D) sensor, an image extractor, etc.”), the at least one processor is further configured to control the cleaning tool such that the shutter is lowered toward the floor and control the drive motor such that the main body moves backward (Lee(812) Paragraph 0087 “The robot vacuum cleaner 1 may include the controller 150 equipped in the main body 10. The controller 150 may control the shutter driver 120 to extend the shutter 110 from the main body 10 if the sensor 13 detects a wall or an obstacle. The controller 150 may also control the main body 10 for the shutter 110 to be moved backward while being drawn out from the main body 10 or for the shutter 110 to be moved forward while being put into the main body 10. The controller 150 may be configured to independently control the shutter driver 120 and the wheel 14 of the main body 10.” and Paragraph 0097 “Furthermore, the drawn-out shutter 110 may be arranged to protrude to almost the same line with the front line of the main body 10 or protrude further from the front line of the main body 10 so as to contact the adjoining edge between the wall and the floor. While the shutter 110 is drawn out from the main body 10, the controller 150 controls the robot vacuum cleaner 1 to be moved backward (operation S3).”).

Regarding claim 5, Lee in view of Lee(812) teaches all elements of the robot cleaner of claim 3, further comprising: 
the collision sensor electrically connected to the at least one processor and configured to detect collision with the obstacle (As recited in claim 1 regarding the collision sensor, the obstacle detection unit includes a bumper which is configured to detect when the robot cleaner collides with an obstacle and the controller controls the robot cleaner based on the obstacle information).
 
Lee fails to teach wherein, in response to collision of the obstacle being detected by the collision sensor, the at least one processor is further configured to control the cleaning tool such that the shutter is lowered toward the floor, and control the drive motor such that the main body moves backward.

Lee(812) teaches wherein, in response to collision of the obstacle being detected by the collision sensor, the at least one processor is further configured to control the cleaning tool such that the shutter is lowered toward the floor, and control the drive motor such that the main body moves backward (Paragraph 0087 “The robot vacuum cleaner 1 may include the controller 150 equipped in the main body 10. The controller 150 may control the shutter driver 120 to extend the shutter 110 from the main body 10 if the sensor 13 detects a wall or an obstacle. The controller 150 may also control the main body 10 for the shutter 110 to be moved backward while being drawn out from the main body 10 or for the shutter 110 to be moved forward while being put into the main body 10. The controller 150 may be configured to independently control the shutter driver 120 and the wheel 14 of the main body 10.” and Paragraph 0097 “Furthermore, the drawn-out shutter 110 may be arranged to protrude to almost the same line with the front line of the main body 10 or protrude further from the front line of the main body 10 so as to contact the adjoining edge between the wall and the floor. While the shutter 110 is drawn out from the main body 10, the controller 150 controls the robot vacuum cleaner 1 to be moved backward (operation S3).”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Lee(812) to provide the controller to control the cleaning tool to lower the shutter and control the drive motor to move the main body backward when a collision is detected. Doing so would allow the robot cleaner to detect physical contact with an obstacle to position itself in contact with the obstacle for optimal cleaning around the obstacle.

Claim(s) 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20040210343).

Regarding claim 6, Lee discloses all elements of the robot cleaner of claim 1 but fails to explicitly disclose
wherein the second optical sensor includes: 
a tube provided on the main body, 
a support member supported by the tube, and 
a light emitting device and an image sensor provided on the support member, and 
wherein the at least one processor is further configured to determine the moving direction and the second moving distance of the main body based on an image of the floor being acquired by the image sensor. Lee discloses a light source module 111 and a camera module 112 which are supported on the main body, but fails to explicitly disclose there is a tube and a support member supported by the tube. The controller 300 taught by Lee uses the information output by the second optical sensor to create a cleaning map and performing cleaning operation based on the map. Paragraph 0042 lines 7-9 “The robot cleaner creates a cleaning map based on the obstacle information, and performs a cleaning operation or moves (S 700 ).”)

Kim teaches wherein the second optical sensor includes: 
a tube provided on the main body (Figure 4 Element 130), 
a support member supported by the tube (See annotated drawing below. The tube supports the support member by providing a structure to reflect the light from the light emitting device towards the floor), and 
a light emitting device (Figure 4 Element 140) and an image sensor (Figure 4 Element 110) provided on the support member (See annotated drawing below. The light emitting device 140 and image sensor 110 are provided on the support member), and 
wherein the at least one processor is further configured to determine the moving direction and the second moving distance of the main body based on an image of the floor being acquired by the image sensor (Paragraph 0038-0039 “First, when the luminous diode 140 irradiates light, the light is directively irradiated onto the bottom surface through the light guide 130 formed at the body of the mobile robot. Herein, the irradiated light is reflected in several directions along the bottom surface, and the reflected light is focused through the light lens 120. Accordingly, the image sensor 110 senses intensity change of the light reflected onto the bottom surface and captures an image about the bottom surface. According to that, displacement can be measured by comparing the captured image with a previous image stored in the memory. Afterward, the microcomputer 50 calculates moving direction and motion of the mobile robot on the measured displacement value and outputs an actual moving distance.”).

    PNG
    media_image1.png
    239
    471
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Kim to provide a tube and support member supporting the light emitting device and an image sensor. Doing so would provide the robot cleaner of Lee with a tube and support member for providing a stable assembly from which light emitting device and image sensor can be provided on the main body. 

Regarding claim 7, Lee in view of Kim teaches the robot cleaner of claim 6, wherein the at least one processor is further configured to determine the moving direction and the second moving distance of the main body based on a difference between the acquired image of the floor and a previously stored image of the floor (Lee paragraph 0030 lines 1-6 “The robot cleaner may further include a storage unit 400 configured to store therein a light pattern to be irradiated and an image captured by the light pattern having been irradiated. The storage unit 400 may further store therein information on an image captured by the camera 210 , position information, a cleaning region, a cleaning map, etc.” and lines 14-19 “The light pattern sensor 110 is configured to detect an obstacle by comparing a light pattern before irradiation (light pattern stored in the storage unit) with a light pattern of the image after irradiation. Then, the light pattern sensor 110 is configured to create obstacle information, and to output the obstacle information to the controller.” The image stored is compared to the current image and used by the controller to determine where to move to clean and avoid obstacles which would require determining the moving direction and second moving distance).

Regarding claim 8, Lee in view of Kim the robot cleaner of claim 6, 
wherein the tube is provided with an assembly protrusion (See annotated drawing below), and 
wherein the support member is provided with an assembly groove (See annotated drawing below) at a position corresponding to a position of the assembly protrusion.

    PNG
    media_image2.png
    259
    471
    media_image2.png
    Greyscale

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20070027840 hereinafter Lee(KR)).

Regarding claim 9, Lee in view of Kim teaches all elements of the robot cleaner of claim 6 except
a third optical sensor provided on a bottom surface of the main body, and configured to emit light toward the floor and receive light reflected from the floor, 
wherein the at least one processor is further configured to: 
control the third optical sensor to emit light toward the floor, and 
in response to non-reception of light reflected from the floor by the third optical sensor, turn off the light emitting device of the second optical sensor.

Lee(KR) teaches a third optical sensor (Figure 1 Element 150) provided on a bottom surface of the main body (Figure 1 Element 150 is positioned on the bottom of the cleaner), and configured to emit light toward the floor and receive light reflected from the floor (KR_20070027840_description_translation Page 4 paragraph 6 “The bottom surface sensor 150 may be, for example, an optical sensor in which an infrared light emitting element emitting infrared rays and a light receiving element receiving reflected light are paired.”), 
wherein the at least one processor is further configured to: 
control the third optical sensor to emit light toward the floor (KR_20070027840_description_translation Page 4 paragraph 7 “The bottom surface sensor 150 is a robot cleaner (100) when the Kidnap is lifted in the upward direction, the distance (L2) between the bottom surface and the bottom surface of the main body 101of the robot cleaner is the main body of the robot cleaner 100 (101) When the distance between the bottom surface and the lower ends of the plurality of wheels 121L, 121R, 133L, and 133R, that is, the predetermined interval L1 is exceeded, that is, L1 <L2, an abnormal signal is output to the controller 180, and again.”), and 
in response to non-reception of light reflected from the floor by the third optical sensor (The bottom surface sensor senses an abnormal signal and outputs the signal to the controller).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Kim to incorporate the teachings of Lee(KR) to provide a bottom sensor on the bottom surface of the robot cleaner to detect an abnormal distance of the bottom of the robot cleaner to the floor. Doing so would allow the bottom of the robot cleaner have a sensor to detect an abnormal location of the bottom of the cleaner in relation to the floor.
Lee fails to explicitly disclose in response to a non-reception of light reflected from the floor by the third optical sensor, turn off the light emitting device of the second optical sensor. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to turn off the light emitting device in response to a non-reception of light reflected by the floor by the third optical sensor. Lee discloses the light emitting device is controlled by the controller to turn off in response to the detection of no position change. The robot cleaner would detect a position change when carried by a user but may have the negative effect of shining the light in the users eyes. A bottom sensor would detect the distance from the floor being abnormal and not returning the light and therefore be able to turn of the light.


Regarding claim 10, Lee in view of Kim teaches all elements of the robot cleaner of claim 6 including wherein the at least one processor is further configured to initialize the second optical sensor in response to non-reception of a response signal from the second optical sensor (Lee Paragraph 0041 “The robot cleaner comprises an obstacle detection unit having a light pattern sensor, and configured to detect an obstacle by using a light pattern and output obstacle information, a position recognition unit, and a controller configured to control the robot cleaner. The robot cleaner recognizes its position by using each type of sensors such as an upper camera and an encoder (S 100 ). The robot cleaner detects a position change, a speed change, a direction change, etc. based on position information (S 110 ). Once the position of the robot cleaner changes, the position of a light pattern sensor provided at a body of the robot cleaner also changes. If the position of the light pattern sensor changes, the robot cleaner periodically irradiates a light pattern. On the other hand, if the position of the light pattern sensor does not change, the robot cleaner stops driving the light pattern to sensor (S 200 ).” The controller turns off the light emitter of the second optical sensor when there is no response and the controller checks if the position sensor detects a position change in which the controller will then initialize the second optical sensor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723